Citation Nr: 0838244	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for lumbosacral degenerative 
disc disease since January 30, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.  He also served in the National Guard and Reserve 
following his period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, where the veteran was granted 
entitlement to service connection for degenerative disc 
disease and assigned an evaluation of 10 percent.  The 
veteran has argues that he warrants an evaluation in excess 
of 10 percent.

The veteran testified before the undersigned at a 
videoconference hearing in May 2005.  The Board remanded this 
claim in September 2005 for additional development and 
adjudicative action.  The claim has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  Since January 30, 2003, lumbar degenerative disc disease 
has been manifested by a moderate limitation of lumbar 
motion, but not by a severe limitation of lumbar motion; a 
severe lumbar strain with listing of the whole spine to 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in standing position, a loss of 
lateral motion, or by abnormal mobility on forced motion.

2.  Since January 30, 2003, degenerative disc disease of the 
lumbar spine has been manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees when considering pain on motion.  The 
disorder has not been manifested by a severe intervetebral 
disc syndrome with recurrent attacks and intermittent relief; 
by a limitation of forward thoracolumbar flexion to 30 
degrees or less; or by favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not greater, since 
January 30, 2003, for degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5235-43 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
additional pertinent evidence, including following the 
Board's September 2005 remand.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.

Analysis

As noted in the Introduction, in the April 2003 rating 
decision on appeal, the RO granted service connection for 
lumbar degenerative disc disease and assigned a 10 percent 
evaluation, effective January 30, 2003.  The veteran has 
argued that he warrants an evaluation in excess of 10 
percent.  The Board agrees.
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  The veteran filed his claim in January 2003.  The 
veteran was notified of changes in the March 2004 statement 
of the case.  The claim was readjudicated in a June 2008 
supplemental statement of the case.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  
While the record shows that the veteran's lumbar flare-ups do 
result in an occasional absence from work, the interference 
with his job would not be described as "marked," as the 
veteran continues to return to and perform his full time job.  
Additionally, while the record shows the veteran went to the 
emergency room once for a flare-up and was treated on an 
outpatient basis, this does not qualify as "frequent" 
periods of hospitalization.  Therefore, the record does not 
show these factors are present, and extraschedular 
consideration is not applicable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Old Regulations.  Under the regulations in effect prior to 
September 26, 2003, a slight limitation of lumbar motion 
warranted a 10 percent disability rating, a moderate 
limitation warranted a 20 percent disability rating, and a 
severe limitation warranted a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Prior to September 26, 2003, the rating schedule for a 
lumbosacral strain provided for a 10 percent rating for 
characteristic pain on motion, a 20 percent rating for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent rating for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

New Regulations.  Effective September 26, 2003, a 10 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees, or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees.  A 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, when combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees.  A 40 percent rating is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
when there is favorable ankylosis of the entire thoracolumbar 
spine.

After considering the evidence of record under both the old 
and new regulations and with application of the DeLuca 
factors, the veteran's lumbar degenerative disc disease 
warrants a 20 percent rating.  

In March 2003, the veteran was afforded a VA examination in 
response to his claim.  He reported radiating pain down both 
of his legs, and constant weakness and stiffness in his back.  
A range of motion test revealed forward flexion to 85 
degrees, extension to 5 degrees, right and left bending to 20 
degrees.  The veteran noted pain throughout motion and some 
point tenderness.  A May 2000 MRI showed a bulging disc at 
L5-S1.  The veteran was diagnosed with degenerative joint 
disease.

In April 2003, the RO granted service connection and assigned 
a 10 percent evaluation, determining the VA examination 
showed "a slight limitation of motion."  

The record contains many outpatient records documenting 
recurrent back pain and complaints of radiating pain into the 
veteran's thighs.  In May 2005, the veteran saw a 
chiropractor and described increased dull, achy pain with 
sharp and shooting pain upon movement.  Range of motion study 
revealed flexion to 52 degrees, extension to 8 degrees, and 
lateral flexion to 20 and 13 degrees to the right and left 
respectively.  Based on these records and testimony from a 
videoconference hearing, the Board remanded this claim in 
September 2005 for another VA examination, as it was unclear 
from the record as to whether the veteran's condition had 
worsened.  The claim was also remanded to obtain private and 
VA records that had not yet been obtained.

Since the Board remand, new medical records have been 
obtained by the RO which show a worsening back condition.  In 
January 2005, the veteran walked into the emergency room with 
a back episode, describing spasms, and sharp pain with a 10 
out of 10 on the pain scale.  

The record also includes extensive evidence from Matthew 
Harris, M.D.  These records reveal complaints of chronic low 
back pain.  In July 2005, Dr. Harris diagnosed low back pain 
with mild lumbar radiculopathy.  Dr. Harris is not shown, 
however, to have conducted either electromyographic or nerve 
conduction studies to corroborate his finding of 
radiculopathy.  Indeed, physical examination revealed brisk 
and symmetrical deep tendon reflexes and down going plantar 
reflexes.

In April 2008, the veteran had a new VA examination for his 
spine, to include his complaints of radiculopathy.  He 
described a history of sharp and severe pain occurring a few 
times per month.  He denied fatigue, stiffness, spasms, or 
weakness, but did report decreased motion and pain.  
Examination of the spinal muscles noted complaints of pain 
with motion.  There was, however, no spasm, atrophy, 
guarding, tenderness or weakness.  There was no abnormal gait 
or abnormal spinal contour.  The examiner conducted a range 
of motion examination with the following results: forward 
flexion to 68 degrees with pain at 20 degrees, and additional 
loss of 6 degrees of motion on repetitive use; extension to 
15 degrees with additional loss of five degrees of motion on 
repetitive use; lateral flexion on the right to 25 degrees, 
with pain beginning at 15 degrees, and no additional loss of 
motion on repetitive use; and lateral flexion to the left to 
18 degrees, with pain beginning at 10 degrees, and no 
additional loss of motion on repetitive use.

Sensory conduction studies revealed normal findings, 
including findings that conduction velocities of both sensory 
and motor nerve tests were within normal ranges.  An 
electromyography test also showed findings within normal 
ranges.  There were no spontaneous potentials and the motor 
unit action potentials all revealed normal amplitudes, 
duration, and recruitment patterns.  Electrically the 
volitional motor unit activity was within normal limits.  The 
examiner overall found an unremarkable electrodiagnostic 
examination of the right lower extremity, and no 
electrodiagnostic evidence of a right sided L1-S2 
radiculopathy.

Sensory examination also showed normal findings.  The pin 
prick examination was abnormal, but the diminishment failed 
to fit any nerve distribution.  The rest of the pin prick 
examination showed normal results.  Vibratory and position 
senses were normal, including reflexes.

Based on the record, and DeLuca factors, the Board finds that 
a 20 percent evaluation is more appropriate for the 
disability, as the veteran has demonstrated "moderate" 
limitation of range of motion.  The April 2008 VA examination 
highlighted the veteran's restricted range of motion with 
pain.  Although the veteran's range of motion numbers fall 
within the 10 percent evaluation range in the Diagnostic 
Code, the Board finds that upon application of DeLuca, the 
veteran warrants a higher evaluation, as his subjective 
complaints of pain began at 20 degrees forward flexion.  
Although the veteran's range of motion was only slightly 
limited in March 2003, he also reported pain on movement.  
More importantly, other more recently obtained records dating 
back to 2004 show that the veteran's condition has continued 
to worsen, he consistently complained about pain, and he even 
went to the emergency room following an episode of extreme 
lumbar pain.  These records were not obtained by the RO until 
the Board's September 2005 remand directed it to do so, and 
the Board cannot hold the veteran responsible for VA's 
failure to fully comply with its duty to assist.  Therefore, 
resolving all doubt in the veteran's favor, the Board finds 
that a 20 percent evaluation should apply from the original 
effective date of January 30, 2003.

The Board, however, does not find that a rating in excess of 
20 percent is warranted.  Although the veteran complained of 
pain at 20 degrees of forward flexion in April 2008, he did 
not have any of the other DeLuca factors.  He continued to 
work at his job, which included a great deal of lifting.  
While the veteran reported that occasional flare-ups would 
force him to recover in bed, he could thereafter return to 
work.  See January 2005 emergency room follow-up report, May 
2005 chiropractor's report, April 2008 VA examination.  More 
importantly, there is no evidence that the appellant was ever 
prescribed bed rest by a physician during the appellate term.  
Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

As stated above, when rating a disability of the 
musculoskeletal system, functional loss due to pain, weakened 
movement, fatigability, and pain on movement are factors to 
be considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
202.  Painful motion is factor to be considered.  38 C.F.R. § 
4.59.  As stated in 38 C.F.R. § 4.45, the Board must consider 
the stated factors, which includes a review of all factors 
that may be present, with a view of the entire picture of the 
veteran's disability.  While the veteran showed pain on 
movement and some functional loss due to pain, he did not 
objectively demonstrate signs of fatigue, stiffness, spasms, 
or weakness.  Regarding the veteran's spinal muscles, he only 
demonstrated pain with motion and no spasm, atrophy, 
guarding, tenderness or weakness.  Without any additional 
factors beyond pain, the Board finds that a 40 percent 
evaluation is not warranted even when the DeLuca doctrine is 
considered.

While the veteran has complained of radiating pain, 
neurological tests show normal findings.  Medical evidence is 
required to establish a medical diagnosis, and lay assertions 
of medical status are not competent medical evidence for this 
purpose.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, because the veteran does not have any objective 
neurological pathology, there is no need to apply the 
criteria for evaluation neurological symptoms.

Finally, in reaching this decision, the Board considered and 
applied the doctrine of reasonable doubt.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

An initial evaluation of 20 percent, but no higher, for 
lumbar degenerative disc disease is granted from January 30, 
2003, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


